Citation Nr: 1437714	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2 Entitlement to a compensable rating for verruca on both hands.

3 Entitlement to a compensable rating for residuals of a fracture of the right little finger.

4 Entitlement to service connection for erectile dysfunction.

5 Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Whether new and material evidence has been received to reopen a claim for service connection for left knee condition.

7 Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

8 Whether new and material evidence has been received to reopen a claim for service connection for bilateral eye condition.

9 Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2012 VA Form 9, the Veteran requested a Videoconference hearing before the Board at the RO. There is no evidence that the request has been withdrawn. As such hearing has not yet been conducted; this matter should be remanded to schedule the Veteran for a Videoconference hearing. See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before the Board at the RO. Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



